Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-20 were previously pending and subject to a non-final Office Action having a notification date of April 18, 2022 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on July 14, 2022 (the “Amendment”) amending claims 1, 6, 8, 13, 15, and 20.  
In view of the Terminal Disclaimer filed on July 14, 2022, the double patenting rejection set forth in the non-final Office Action is withdrawn.
Furthermore, in conjunction with the Examiner’s Amendment set forth below, the claim rejections under 35 USC 101 and 103 set forth in the non-final Office Action are also overcome.
The present Notice of Allowance addresses pending claims 1-20 in the Amendment.

EXAMINER’S AMENDMENT
During a discussion with Katharina Schuster, Reg. No. 50,000, on August 17, 2022, it was agreed that certain amendments to the application are to be made, which are set forth below:

1.	(Currently Amended) A method for determining patient triage categories in pre-hospital settings, the method comprising:
creating a training data set from patient data of a subset of patients of a plurality of patients, the patient data comprising attributes describing the plurality of patients in a pre-hospital setting, the attributes including triage categories assigned to the plurality of patients in the pre-hospital setting, the pre-hospital setting representing a pre-hospital environment in a particular community or geographical region before arrival of the plurality of patients at one or more health care facilities in the particular community or geographical region;
training a machine learning (ML) model using the training data set to generate triage categories for the subset of patients of the plurality of patients;
validating the ML model using a test data set from the patient data; 
receiving patient attribute data from a plurality of devices in [[a]]the pre-hospital setting, the patient attribute data describing a patient in the pre-hospital setting, the receiving performed by a triage system having a processor, a non-transitory computer-readable medium, an interface, and the ML model thus trained;
applying, by the triage system, the ML model to the patient attribute data received from the plurality of devices to generate a triage category for the patient in the pre-hospital setting; 
presenting, by the triage system through the interface of the triage system, the triage category generated by the ML model for the patient in the pre-hospital setting, wherein the presented triage category is used for transporting or delivering the patient into care of a trauma center in the particular community or geographical region, the trauma center having a level designation corresponding to the triage category generated for the patient; and
tuning the ML model according to a desired over triage rate or a desired under triage rate so that triage categories generated by the ML model are more likely to yield the desired over triage rate or under triage rate.

2.	(Original) The method according to claim 1, wherein the ML model comprises an ensemble classifier configured for utilizing multiple classification techniques to produce a statistically significant predictor of a patient triage category.

3.	(Original) The method according to claim 2, wherein the ensemble classifier comprises a random forest classifier, a rotation forest classifier, or a boosting classifier. 

4.	(Currently Amended) The method according to claim 2, wherein, responsive to application of the ML model to the patient attribute data received from the plurality of devices, the ensemble classifier is operable to generate a triage classification score and wherein, from the triage classification score, the ML model is operable to generate the triage category for the patient in the pre-hospital setting based on [[a]]the desired over triage rate, [[a]]the desired under triage rate, a triage guideline, or a combination thereof.

5.	(Original) The method according to claim 1, wherein the attributes further include vital signs of the plurality of patients determined at multiple points in the pre-hospital setting, patient demographics of the plurality of patients in the pre-hospital setting, any mechanism of injury pertaining to the plurality of patients in the pre-hospital setting, interventions given to the plurality of patients in the pre-hospital setting, any pre-hospital fluid given to the plurality of patients in the pre-hospital setting, medications given to the plurality of patients in the pre-hospital setting, patient management characteristics pertaining to the plurality of patients in the pre-hospital setting, any site of injury pertaining to the plurality of patients in the pre-hospital setting, any disposition pertaining to the plurality of patients in the pre-hospital setting, accuracy of any initial triage level assigned in the pre-hospital setting, any triage level assigned based on patient outcome or treatment, any bleeding status pertaining to the plurality of patients in the pre-hospital setting, any pulse character pertaining to the plurality of patients in the pre-hospital setting, or a combination thereof.

6.	(Previously Presented) The method according to claim 5, wherein the patient attribute data received by the triage system from the plurality of devices in the pre-hospital setting includes a number of attributes that is the same as or fewer than the attributes describing the plurality of patients in the pre-hospital setting.

7.	(Original) The method according to claim 1, wherein the pre-hospital setting represents a pre-hospital environment in which first responders or emergency medical service personnel are assessing the patient or transporting the patient to a trauma center or hospital.

8.	(Currently Amended) A triage system for determining patient triage categories in pre-hospital settings, the triage system comprising:
	a processor;
a non-transitory computer-readable medium;
an interface; 
a machine learning (ML) model; and 
stored instructions translatable by the processor for:
creating a training data set from patient data of a subset of patients of a plurality of patients, the patient data comprising attributes describing the plurality of patients in a pre-hospital setting, the attributes including triage categories assigned to the plurality of patients in the pre-hospital setting, the pre-hospital setting representing a pre-hospital environment in a particular community or geographical region before arrival of the plurality of patients at one or more health care facilities in the particular community or geographical region;
training a machine learning (ML) model using the training data set to generate triage categories for the subset of patients of the plurality of patients;
validating the ML model using a test data set from the patient data; 
receiving patient attribute data from a plurality of devices in [[a]]the pre-hospital setting, the patient attribute data describing a patient in the pre-hospital setting; 
applying the ML model to the patient attribute data received from the plurality of devices to generate a triage category for the patient in the pre-hospital setting;
presenting, through the interface of the triage system, the triage category generated by the ML model for the patient in the pre-hospital setting, wherein the presented triage category is used for transporting or delivering the patient into care of a trauma center in the particular community or geographical region, the trauma center having a level designation corresponding to the triage category generated for the patient; and
tuning the ML model according to a desired over triage rate or a desired under triage rate so that triage categories generated by the ML model are more likely to yield the desired over triage rate or under triage rate.

9.	(Original) The triage system of claim 8, wherein the ML model comprises an ensemble classifier configured for utilizing multiple classification techniques to produce a statistically significant predictor of a patient triage category.

10.	(Original) The triage system of claim 9, wherein the ensemble classifier comprises a random forest classifier, a rotation forest classifier, or a boosting classifier.

11.	(Currently Amended) The triage system of claim 9, wherein, responsive to application of the ML model to the patient attribute data received from the plurality of devices, the ensemble classifier is operable to generate a triage classification score and wherein, from the triage classification score, the ML model is operable to generate the triage category for the patient in the pre-hospital setting based on [[a]]the desired over triage rate, [[a]]the desired under triage rate, a triage guideline, or a combination thereof.

12.	(Original) The triage system of claim 8, wherein the attributes further include vital signs of the plurality of patients determined at multiple points in the pre-hospital setting, patient demographics of the plurality of patients in the pre-hospital setting, any mechanism of injury pertaining to the plurality of patients in the pre-hospital setting, interventions given to the plurality of patients in the pre-hospital setting, any pre-hospital fluid given to the plurality of patients in the pre-hospital setting, medications given to the plurality of patients in the pre-hospital setting, patient management characteristics pertaining to the plurality of patients in the pre-hospital setting, any site of injury pertaining to the plurality of patients in the pre-hospital setting, any disposition pertaining to the plurality of patients in the pre-hospital setting, accuracy of any initial triage level assigned in the pre-hospital setting, any triage level assigned based on patient outcome or treatment, any bleeding status pertaining to the plurality of patients in the pre-hospital setting, any pulse character pertaining to the plurality of patients in the pre-hospital setting, or a combination thereof.

13.	(Previously Presented) The triage system of claim 12, wherein the patient attribute data received by the triage system from the plurality of devices in the pre-hospital setting includes a number of attributes that is the same as or fewer than the attributes describing the plurality of patients in the pre-hospital setting.

14.	(Original) The triage system of claim 8, wherein the pre-hospital setting represents a pre-hospital environment in which first responders or emergency medical service personnel are assessing the patient or transporting the patient to a trauma center or hospital.

15.	(Currently Amended) A non-transitory computer program product for determining patient triage categories in pre-hospital settings, the computer program product comprising a non-transitory computer-readable medium storing instructions translatable by the processor for:
creating a training data set from patient data of a subset of patients of a plurality of patients, the patient data comprising attributes describing the plurality of patients in a pre-hospital setting, the attributes including triage categories assigned to the plurality of patients in the pre-hospital setting, the pre-hospital setting representing a pre-hospital environment in a particular community or geographical region before arrival of the plurality of patients at one or more health care facilities in the particular community or geographical region;
training a machine learning (ML) model using the training data set to generate triage categories for the subset of patients of the plurality of patients;
validating the ML model using a test data set from the patient data; 
receiving patient attribute data from a plurality of devices in [[a]]the pre-hospital setting, the patient attribute data describing a patient in the pre-hospital setting; 
applying the ML model to the patient attribute data received from the plurality of devices to generate a triage category for the patient in the pre-hospital setting;
presenting, through an interface of the triage system, the triage category generated by the ML model for the patient in the pre-hospital setting, wherein the presented triage category is used for transporting or delivering the patient into care of a trauma center in the particular community or geographical region, the trauma center having a level designation corresponding to the triage category generated for the patient; and
tuning the ML model according to a desired over triage rate or a desired under triage rate so that triage categories generated by the ML model are more likely to yield the desired over triage rate or under triage rate.

16.	(Original) The non-transitory computer program product of claim 15, wherein the ML model comprises an ensemble classifier configured for utilizing multiple classification techniques to produce a statistically significant predictor of a patient triage category.

17.	(Original) The non-transitory computer program product of claim 16, wherein the ensemble classifier comprises a random forest classifier, a rotation forest classifier, or a boosting classifier.
18.	(Currently Amended) The non-transitory computer program product of claim 16, wherein, responsive to application of the ML model to the patient attribute data received from the plurality of devices, the ensemble classifier is operable to generate a triage classification score and wherein, from the triage classification score, the ML model is operable to generate the triage category for the patient in the pre-hospital setting based on [[a]]the desired over triage rate, [[a]]the desired under triage rate, a triage guideline, or a combination thereof.

19.	(Original) The non-transitory computer program product of claim 15, wherein the attributes further include vital signs of the plurality of patients determined at multiple points in the pre-hospital setting, patient demographics of the plurality of patients in the pre-hospital setting, any mechanism of injury pertaining to the plurality of patients in the pre-hospital setting, interventions given to the plurality of patients in the pre-hospital setting, any pre-hospital fluid given to the plurality of patients in the pre-hospital setting, medications given to the plurality of patients in the pre-hospital setting, patient management characteristics pertaining to the plurality of patients in the pre-hospital setting, any site of injury pertaining to the plurality of patients in the pre-hospital setting, any disposition pertaining to the plurality of patients in the pre-hospital setting, accuracy of any initial triage level assigned in the pre-hospital setting, any triage level assigned based on patient outcome or treatment, any bleeding status pertaining to the plurality of patients in the pre-hospital setting, any pulse character pertaining to the plurality of patients in the pre-hospital setting, or a combination thereof.

20.	(Previously Presented) The non-transitory computer program product of claim 19, wherein the patient attribute data received by the triage system from the plurality of devices in the pre-hospital setting includes a number of attributes that is the same as or fewer than the attributes describing the plurality of patients in the pre-hospital setting.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is the Examiner’s statement of reasons for allowance:
NPL “Classification of patients by severity grades...” to Zmiri et al. (“Zmiri,” the primary reference cited in the non-final Office Action) generally discloses a method of determining triage categories for patients that includes creating a training data set from patient data of a subset of patients of a plurality of patients, the patient data comprising attributes including triage categories assigned to the plurality of patients; training a machine learning (ML) model using the training data set to generate triage categories for the subset of patients of the plurality of patients; validating the ML model using a test data set from the patient data; receiving patient attribute data, applying, by the triage system, the ML model to the patient attribute data received from the plurality of devices to generate a triage category for the patient; and presenting, by the triage system through the interface of the triage system, the triage category generated by the ML model for the patient, all as recited in the independent claims and discussed in the non-final Office Action.
However, neither Zmiri nor the other cited references further specifically teach the training set to include attributes of patients in a pre-hospital setting that represents a pre-hospital environment in a particular community or geographical region before arrival of the plurality of patients at one or more health care facilities in the particular community or geographical region; the received patient attribute data to be received from a plurality of devices in the pre-hospital setting; the presented triage category is used for transporting or delivering the patient into care of a trauma center in the particular community or geographical region, the trauma center having a level designation corresponding to the triage category generated for the patient; and the method to also include tuning the ML model according to a desired over triage rate or a desired under triage rate so that triage categories generated by the ML model are more likely to yield the desired over triage rate or under triage rate, all as now recited in the independent claims.
For reference, U.S. Patent App. Pub. No. 2015/0150514 to Batchinsky discloses a system that receives various types of patient-related medical data and generates a triage category recommendation for a patient using an ML model for determining a particular location to take the patient for patient care but is silent regarding training the neural network with triage categories of patients in the same pre-hospital setting as a patient to be classified and tuning the ML model according to a desired over triage rate or a desired under triage rate so that triage categories generated by the ML model are more likely to yield the desired over triage rate or under triage rate, all as now recited in the independent claims.
Also for reference, U.S. Patent App. Pub. No. 2013/0035581 to Vesto discloses a system that generates a virtual emergency medical record to triage patients in emergency situation to facilitate transport of the patients to appropriate medical facilities but is silent regarding use of an ML system to generate triage categories to do so, much less via creating a training set including triage categories of patients in a pre-hospital setting that represents a pre-hospital environment in a particular community or geographical region before arrival of the plurality of patients at one or more health care facilities in the particular community or geographical region; training and validating an ML model to generate triage categories for a subset of patients; receiving patient attribute data from a plurality of devices in the pre-hospital setting; applying the ML model to the received patient attribute data to generate a triage category; presenting the generated triage category for use in transporting or delivering the patient into care of a trauma center in the particular community or geographical region, the trauma center having a level designation corresponding to the triage category generated for the patient; and tuning the ML model according to a desired over triage rate or a desired under triage rate so that triage categories generated by the ML model are more likely to yield the desired over triage rate or under triage rate, all as now recited in the independent claims.
Also for reference, U.S. Patent App. Pub. No. 2011/0144914 to Harrington et al. discloses how it is known in the machine learning art to tune machine learning algorithms according to a desired sensitivity or specificity metric so as to favor a desired true positive rate or a desired true negative rate of predictions but does not disclose tuning machine learning algorithms according to a desired over triage rate or under triage rate, much less in the context of developing a machine learning model that automatically generates triage categories for patients in a particular pre-hospital environment that are more likely to yield the desired particular over triage rate or under triage rate as recited in the present claims.
Also for reference, Int’l Pub. No. 2011/115576 to Ong Eng Hock discloses a method of producing an artificial neural network capable of predicting the survivability of a patient and may be used as a means of triaging patients such as in combat situations, other mass trauma situations such as multi-vehicular automobile accidents or terrorist incidents.  However, this document does not disclose a training set to include attributes of patients in a pre-hospital setting that represents a pre-hospital environment in a particular community or geographical region before arrival of the plurality of patients at one or more health care facilities in the particular community or geographical region; received patient attribute data to be received from a plurality of devices in the pre-hospital setting; a presented triage category is used for transporting or delivering the patient into care of a trauma center in the particular community or geographical region, the trauma center having a level designation corresponding to the triage category generated for the patient; and tuning the ML model according to a desired over triage rate or a desired under triage rate so that triage categories generated by the ML model are more likely to yield the desired over triage rate or under triage rate, all as now recited in the independent claims.

In relation to the claim rejections under 35 USC 101 set forth in the Final Office Action, these rejections are now withdrawn when currently pending claims 1-20 are considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as incorporated into the MPEP) and Applicant’s remarks in the Amendment.  
Specifically, the “additional limitations” of the claims (including, inter alia, the pre-hospital setting of the patients in the training set representing a pre-hospital environment in a particular community or geographical region before arrival of the plurality of patients at one or more health care facilities in the particular community or geographical region; training a machine learning (ML) model using the training data set to generate triage categories for the subset of patients of the plurality of patients; validating the ML model using a test data set from the patient data; receiving patient attribute data from a plurality of devices in the same pre-hospital setting; applying the ML model to the received patient attribute data to generate a triage category; presenting the generated triage category for use in transporting or delivering the patient into care of a trauma center in the particular community or geographical region, the trauma center having a level designation corresponding to the triage category generated for the patient; and tuning the ML model according to a desired over triage rate or a desired under triage rate so that triage categories generated by the ML model are more likely to yield the desired over triage rate or under triage rate, all as now recited in the independent claims) together with the limitations directed to the at least one abstract idea (determining patient triage categories for patients in pre-hospital settings, creating a training data set, etc.), when viewed as a whole, integrate the at least one abstract idea into a practical application of the at least one abstract idea and/or provide significantly more than the at least one abstract idea.
For instance, as set forth in the specification ([0011], [0013], and [0027]-[0032]) and Applicant’s remarks in the Amendment, the recited manner in which the training set is generated from patients previously assigned to triage categories in a particular pre-hospital setting that represents a pre-hospital environment in a particular community or geographical region before arrival of the plurality of patients at one or more health care facilities in the particular community or geographical region; the ML model is trained and validated and tuned according to a desired over triage rate or a desired under triage rate so that triage categories generated by the ML model are more likely to yield the desired over triage rate or under triage rate; attribute data for a new patient is received from a plurality of devices in the same pre-hospital environment to which the ML model is applied to generate a triage category for the patient; and the triage category is presented through an interface of a triage system for use in transporting or delivering the patient into care of a trauma center in the particular community or geographical region, the trauma center having a level designation corresponding to the triage category generated for the patient; improve technology by automatically generating a triage category for a patient in a particular pre-hospital setting using a ML model that is trained, validated, and tuned according to the particular pre-hospital setting leading to more accurate triage categories for patients and thereby resulting in improved patient care.  MPEP 2106.05(a).  The recited claim limitations advantageously limit over triage while not significantly increasing under triage rates which improves utilization of health care facility resources while maintaining patient care.
Furthermore, the recited additional claim limitations amount to other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  MPEP 2106.05(e).  Specifically, such limitations are meaningful “because they integrate the results of the analysis into a specific and tangible method that results in the method moving form abstract scientific principles to specific application.”  Id.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686